—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about July 22, 1998, as corrected by order entered on or about August 13, 1998, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly held that plaintiff suffered no injury from the alleged deductions and late payments in tuition made by the Israeli government to various educational institutions in Israel, and that it therefore lacks standing to recover those payments. The motion court also correctly held that because plaintiffs right to designate students for scholarships has terminated, it can no longer make the 31 designations it neglected to make while that right was still alive. We have considered andrejected plaintiffs other arguments, including that the motion for summary judgment was untimely. Concur — Williams, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.